Citation Nr: 0918589	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-18 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from December 1967 
to November 1969 and from April 1979 to August 1994.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in August 2003, issued in 
September 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, inter 
alia, assigned a disability rating of 10 percent for 
hypertension.  The Veteran's claims file was temporarily 
transferred from the RO in San Juan, Puerto Rico, to the RO 
in St. Petersburg, Florida, in August 2003, and was returned 
in November 2003.    

This case was initially before the Board in December 2006, at 
which time it remanded, inter alia, the issue currently on 
appeal, for further evidentiary development.  The case has 
returned to the Board and is again ready for appellate 
action.

In its August 2003 rating decision, the RO also assigned a 
disability rating of 30 percent for the Veteran's coronary 
artery disease.  The Veteran filed a notice of disagreement 
(NOD) in November 2003.  Subsequently, pursuant to the 
Board's remand directives in December 2006, a statement of 
the case (SOC) was issued in February 2009.  However, the 
Veteran has not perfected an appeal of the issue by 
additionally filing a substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2007).  Therefore, this issue is 
not before the Board.


FINDINGS OF FACT

The objective evidence of record pertaining to the Veteran's 
hypertension does not reflect diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of  
VCAA letters from the RO to the Veteran dated in November 
2001 and January 2007.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, the January 2007 letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decision in August 
2003.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
an SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
November 2001, followed by subsequent VCAA and Dingess notice 
in January 2007, the RO readjudicated the claim in a February 
2009 SSOC.  Thus, the timing defect in the notice has been 
rectified.

With respect to the Veteran's increased-rating claim at 
issue, a content error exists in that no VCAA notice of 
record was sent in compliant with the Court's recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
Vasquez, the Court recently held that, at a minimum, a 
38 U.S.C.A. § 5103(a) notice requires that the Secretary 
notify the claimant that, to substantiate such a claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, no VCAA notice letter of record that complies with the 
required elements listed above was sent.  In this regard, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the Veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the Veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  

In this vein, the Veteran and his representative have 
provided statements throughout the course of the appeal 
arguing the increased severity of his hypertension and 
medical evidence of treatment of his hypertension and other 
heart problems related to his hypertension.  See, e.g., 
statement from Dr. J.O.R., dated in January 2001; and VA Form 
9 dated in March 2004.  Therefore, any content defect was 
cured by the actual knowledge of the Veteran as to the 
symptoms required for a higher rating for his disability.  
Moreover, the Veteran was notified of the criteria for a 
higher rating for his disability by way of a March 2004 SOC, 
such that a reasonable person should have been aware of the 
criteria.  Thereafter, the RO readjudicated the issue and 
provided the Veteran an SSOC in March 2009.  In short, the 
content error here does not affect the essential fairness of 
adjudication of this case, and is not prejudicial. 

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and his VA 
treatment records.  Additionally, the RO provided the Veteran 
with several VA examinations in connection with his claim on 
appeal.  Further, the Veteran and his representative have 
submitted statements in support of his claim.  Finally, the 
Veteran indicated in a March 2009 SSOC notice response that 
he has no more evidence to submit in substantiation of his 
claim.  Thus, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its December 2006 remand.  Specifically, 
the RO was to provide VCAA notice compliant with Dingess, 
supra; request the Veteran to identify all health care 
providers that have treated him for hypertension since 
December 2003 and obtain any such records; provide the 
Veteran with a VA examination to determine the current nature 
and extent of severity of the Veteran's hypertension; and 
issue an SOC addressing the Veteran's appeal of entitlement 
to a higher disability rating for coronary artery disease.  
The Board finds that the RO has complied with these 
instructions and that the VA examination report dated in May 
2008 substantially complies with the remand directives in the 
Board's December 2006 remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
January 2000) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

In this case, the Veteran contends his hypertension warrants 
a higher disability rating.  The Veteran's hypertension was 
formerly rated under Diagnostic Code 7007 (hypertensive heart 
disease), but in an August 2003 rating decision, the RO 
changed the Diagnostic Code under which the disorder was 
rated to Diagnostic Code 7101 (hypertensive vascular 
disease).  38 C.F.R. § 4.104, Diagnostic Codes 7007 and 7101.  
As this is a more appropriate diagnostic code for the 
Veteran's hypertension,  the Board will proceed to evaluate 
and rate the Veteran's hypertension under the same code.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).    

Under Diagnostic Code 7101, a hypertensive vascular disease 
with diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, warrants a 10 percent disability 
rating; a hypertensive vascular disease with diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more, warrants a 20 percent disability 
rating; a hypertensive vascular disease with diastolic 
pressure predominantly 120 or more warrants a 30 percent 
disability rating; and a hypertensive vascular disease with 
diastolic pressure predominantly 130 or more warrants a 
maximum 40 percent disability rating.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

VA treatment records from 2000 to November 2003 show that the 
Veteran had blood pressure readings of 160/100 in January 
1999, 170/100 in May 2000, 152/88 in September 2000, 168/96 
and 170/103 in December 2000, 170/110 in March 2001, 167/102 
and 150/95 in April 2001, 160/90 in August 2001, and 150/80 
in November 2003.  A VA examination of the Veteran's heart in 
December 2001 revealed blood pressure readings of 160/100 and 
170/90.  See VA examination report dated in December 2001.  
Another VA examination for hypertension in May 2008 showed 
blood pressure readings of 179/100, 169/88, and 159/93, with 
a diagnosis of arterial hypertension.  See VA examination 
report dated in May 2008.  There is no evidence that, over 
the appeal period, the Veteran has had blood pressure 
readings with his diastolic pressure predominantly 110 or 
more or his systolic pressure predominantly 200 or more.  In 
fact, his diastolic reading was 110 only once and his 
systolic readings have never been 200 or more.  For this 
reason, the Veteran's arterial hypertension does not warrant 
a higher rating under Diagnostic Code 7101.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

Consequently, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the Veteran's 
hypertension.  38 C.F.R. § 4.3.  The Board adds that there 
has never been an occasion since the effective date of his 
award when the Veteran's hypertension has exceeded the 
current rating assigned by the RO.  Thus, there is no basis 
for further "staging" of his rating.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the Veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  In fact, VA treatment records show only 
outpatient treatment, and even then, there is no indication 
of specific complaints of, of increased symptomatology of 
hypertension.  


ORDER

A disability rating in excess of 10 percent for hypertension 
is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


